Title: To James Madison from John Mathieu, 2 September 1801 (Abstract)
From: Mathieu, John
To: Madison, James


2 September 1801, Naples. Refers to his 10 July dispatch, which enclosed semiannual shipping statement. Acknowledges JM’s letter of 21 May. Complains that, contrary to his instructions and U.S. laws, captains Ramsdell and Davis of Philadelphia left sailors on shore. He has had to send them to Leghorn by land to be embarked; encloses account of their expenses totaling $115.59. Has never applied for expenses during five years of consular service but does so now to hinder captains from arbitrary and illegal actions.
 

   RC and enclosure (DNA: RG 59, CD, Naples, vol. 1). RC 3 pp.; docketed by Wagner as received 23 Jan. Enclosure 2 pp.


   Letter not found (calendared in PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:402).


   A full transcription of this document has been added to the digital edition.
